Exhibit 99.1 Contact: Eric Martin Vice President, Investor Relations (404) 745-2889 CARTER’S, INC. REPORTS FIRST QUARTER RESULTS Atlanta, Georgia, April 22, 2008 / PRNewswire FirstCall / Carter’s, Inc. (NYSE:CRI), the largest branded marketer in the United States of apparel exclusively for babies and young children, reported its first quarter fiscal 2008 results. First Quarter of Fiscal 2008 compared to First Quarter of Fiscal 2007 Consolidated net sales increased 3.1% to $330.0 million.Net sales of the Company’s Carter’s brands increased 7.2% to $267.2 million.Net sales of the Company’s OshKosh brand decreased 11.3% to $62.8 million. Consolidated retail store sales increased 8.4% to $130.8 million.Carter’s retail store sales increased 15.5% to $86.4 million, driven by a comparable store sales increase of 12.3%, or $9.2 million, and sales of $2.7 million from new Carter’s stores opened since the first quarter of fiscal 2007.OshKosh retail store sales decreased 3.2% to $44.4 million, due to a comparable store sales decrease of 6.6%, or $3.0 million, partially offset by sales of $1.9 million from new OshKosh stores opened since the first quarter of fiscal 2007. In the first quarter of fiscal 2008, the Company opened one Carter’s retail store.As of March 29, 2008, the Company had 229 Carter’s stores and 163 OshKosh stores.The Company plans to open a total of 25 Carter’s stores and two OshKosh stores during fiscal 2008.The Company also plans to close five Carter’s stores and three OshKosh stores during fiscal 1 The Company’s wholesale sales decreased 1.0% to $136.3 million.Carter’s wholesale sales increased $5.2 million, or 4.6%, to $117.8 million, due primarily to the timing of demand.OshKosh wholesale sales decreased $6.5 million, or 26.2%, to $18.4 million. The Company’s mass channel sales, which are comprised of sales of our Just One Year brand to Target and Child of Mine brand to Wal-Mart, increased 1.8% to $62.9 million.Sales of our Just One Year brand increased $4.8 million, or 21.1%, to $27.5 million, while sales of our Child of Mine branddecreased $3.7 million, or 9.4%, to $35.4 million. Consolidated operating income in the first quarter of fiscal 2008 decreased $0.6 million, or 2.9%, to $20.6 million compared to the first quarter of fiscal 2007.Compared to our adjusted operating income in the first quarter of fiscal 2007, which excludes facility closure costs of $6.0 million, as reconciled below, our first quarter fiscal 2008 operating income decreased $6.6 million, or 24%.This decrease was due primarily to a decline in gross margin in our OshKosh retail stores resulting from Fall and Holiday product performance, higher provisions for excess inventory, particularly in our OshKosh retail and mass channel segments, and lower margins on certain mass channel products. Income tax expense for the first quarter of fiscal 2008 includes a benefit of $1.6 million resulting from the reversal of income tax reserves following the completion of recent tax audits. In the first quarter of fiscal 2008, net income was $11.6 million, or $0.19 per diluted share, compared to $9.6 million, or $0.16 per diluted share, in the first quarter of fiscal 2007. Excluding facility closure costs, as reconciled below, our adjusted net income for the first quarter of fiscal 2007was $13.3 million, or $0.22 per diluted share.Net income for the first quarter of fiscal 2008, as compared to adjustednet income for the first quarter of fiscal 2007 decreased $1.8 million, or 13.5%, anddiluted earnings per share decreased 13.6%. 2 “The retail environment continues to be very uncertain.Most of our wholesale customers have taken a more cautious outlook for 2008, which has impacted their demand for our products.While we believe spending in the young children’s segment is less discretionary than other apparel segments, it has been impacted by the overall downturn in the economy and slowdown in consumer spending,” noted Fred Rowan, Chairman and CEO. “We continue to be very encouraged by the performance of our Carter’s retail segment in this environment, with comparable store sales up over 12%.Our Carter’s retail store performance helped to partially offset the continued weakness in our OshKosh segments and disappointing performance of our Child of Mine brand,” continued Mr. Rowan. “We’ve made significant investments in our OshKosh merchandising and retail teams to successfully execute the OshKosh turnaround strategy and have a better Child of Mine product offering launching in June 2008.It’s unclear how long this market will remain uncertain.In the meantime, we will continue to focus on the things we can improve, including executing a far more comprehensive and impactful model to improve the competitiveness of ourbusiness.” 3 The reconciliation of income as reported under accounting principles generally accepted in the United States of America (“GAAP”) to income adjusted for closure costs is as follows: (dollars in millions, except EPS) Three-month period ended March 31, 2007 Operating Net Diluted Income Income EPS Income, as reported (GAAP) $ 21.2 $ 9.6 $ 0.16 Distribution facility closure costs (a) 4.5 2.8 0.05 Accelerated depreciation (b) 1.5 0.9 0.01 Income, as adjusted (c) $ 27.2 $ 13.3 $ 0.22 (a) Costs associated with the closure of the OshKosh distribution facility. (b) Accelerated depreciation charges (included in selling, general, and administrative expenses) related to the closure of the OshKosh distribution facility. (c) In addition to the results provided in this earnings release in accordance with GAAP, the Company has provided adjusted, non-GAAP financial measurements that present operating income, net income, and net income on a diluted share basis excluding the adjustments discussed above.We believe these adjustments provide a more meaningful comparison of the Company’s results.The adjusted, non-GAAP financial measurements included in this earnings release should not be considered as an alternative to net income or as any other measurement of performance derived in accordance with GAAP.The adjusted, non-GAAP financial information is presented for informational purposes only and is not necessarily indicative of the Company’s future condition or results of operations. Net cash provided by operating activities in the first quarter of fiscal 2008 was million compared to $6.7 million in the first quarter of fiscal 2007, driven largely by changes in inventory levels. In connection with the Company’s $100 million share repurchase program, during the first quarter of fiscal 2008, the Company repurchased 674,358 shares of its common stock for approximately $10 million at an average price of $14.86 per share. 4 Quarterly Conference Call The Company will broadcast its quarterly conference call on April 23, 2008 at 8:30 a.m.
